Citation Nr: 1700098	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, not otherwise specified, to include depression, rated 30 percent disabling prior to July 5, 2011, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January to March 1975 and from April 1981 to March 1984.

These matters come to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 30 percent for anxiety disorder.  A notice of disagreement was filed in April 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  In a July 2013 rating decision, the RO assigned a 50 percent rating to anxiety disorder, not otherwise specified, with depression, effective July 5, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a January 2010 rating decision, the RO denied entitlement to a TDIU.  The claim of entitlement to a TDIU is part and parcel of the increased rating claim for anxiety disorder, not otherwise specified, to include depression.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing in August 2016; the transcript is of record.

The Board acknowledges the Veteran's representative's submission which states "Filing CUE PTSD (posttraumatic stress disorder), to include all mental disorders."  12/05/2014 VA 21-4138 Statement in Support of Claim.  Such submission is vague and does not identify the basis for any clear and unmistakable error (CUE) claim.  Should the Veteran desire to `claim CUE in a prior rating decision, he should identify the basis with specificity.  38 C.F.R. § 3.105 (2016); see Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (stating that if "a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is").

At the Board hearing, the Veteran testified as to claimed in-service stressors.  08/22/2016 Hearing Testimony at 3-4.  The Board notes that while service connection has been established for anxiety disorder, not otherwise specified, with depression, service connection is not in effect for PTSD and such claim is not in appellate status.  In a June 2015 rating decision, the RO confirmed and continued a prior denial of service connection for PTSD.  A timely notice of disagreement was not received.  38 U.S.C.A. § 7105.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Anxiety disorder, not otherwise specified, with depression

On January 15, 2015, the Veteran sought VA psychiatric treatment for "medication and PTSD."  The Veteran reported receiving private care but that medications were too expensive and he would like to return to VA.  04/14/2016 CAPRI at 216.  

Prior to this, the Veteran sought treatment in August 2013 J.D., M.D. with IU Health Physicians for an initial psychiatric evaluation.  09/30/2014 Medical Treatment Record-Non-Government Facility.  Correspondence dated in June 2014 from Dr. J.D. reflects that the Veteran was currently seeking treatment for depression and PTSD.  Id. at 5.  After obtaining a release from the Veteran, attempts should be made to obtain treatment records from this provider.  The Veteran should also be requested to identify any other private medical providers.  

The Veteran most recently underwent a VA mental health examination in September 2014.  09/18/2014 C&P Exam.  In light of the Veteran continuing to seek private psychiatric treatment and reestablishing VA treatment in January 2015, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected psychiatric disability.  See 04/14/2016 CAPRI at 164, 175, 186, 204, 214, 216.

On remand, updated VA treatment records should be associated with the virtual folder for the period from April 14, 2016.  

TDIU

Service connection is in effect for bilateral pes planus (10% 03/30/1984; 50% 07/05/2011); anxiety disorder, not otherwise specified, to include depression (30% 03/29/2000; 50% 07/05/2011); chondromalacia, right knee (10% 03/30/1984; 20% 09/19/1990; 100% 01/08/1999; 20% 04/01/1999; 30% 10/02/2006; 20% 10/01/2014); chondromalacia, left knee (10% 03/30/1984; 20% 09/19/1984; 30% 10/02/2006; 20% 10/01/2014).  From October 2, 2006, the Veteran's combined rating is 70% and from July 5, 2011 his combined rating is 90%, thus his service-connected disabilities meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a).

The evidence of record reflects that the Veteran was employed on a full-time basis from July 23, 2001 to October 30, 2009.  12/29/2014 Third Party Correspondence.  The Veteran has reported that he was a maintenance operator until October 30, 2009 and stopped working due to his service-connected disabilities.  12/05/2014, 03/07/2013, 11/28/2012, & 08/24/2009 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  In July 2011, the Veteran reported employment in the trucking industry from October 2009 to 2010 (date illegible).  07/19/2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran is in receipt of Social Security Administration (SSA) disability benefits effective February 15, 2011 due to osteoarthrosis and allied disorders as primary diagnoses and obesity as a secondary diagnosis.  06/18/2015 Medical Treatment Records-Furnished by SSA.  The Board notes that the Veteran's SSA records reflect that the Veteran reported employment from September 18, 2010 to December 2010 in the trucking industry; and as a bus driver from December 14, 2010 to February 15, 2011.  Id. at 29.  An attempt should be made to verify the Veteran's employment in 2010 and 2011.  

In December 2014, a VA examiner opined that the Veteran's mental health condition does not in and of itself cause functional limitations or directly lead to an inability to function in an occupational environment.  A December 2014 VA bilateral knee examination report reflects that the Veteran would not be able to do any physical labor jobs requiring prolonged standing or carrying any objects.  An October 2016 VA bilateral pes planus examination reflects that the Veteran would have difficulty with employment that requires any running, prolonged standing/walking.  A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release (VA Form 21-4142) with regard to Dr. J.D. with IU Health Physicians, and any other private medical providers.

Thereafter, request the Veteran's records from Dr. J.D. for the period from August 2013, and any other identified private medical providers.

Request that the Veteran identify his employers in 2010 and 2011.  Request that the identified employers complete VA Form 21-4192.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the virtual folder updated VA treatment records for the period from April 14, 2016.

3.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected anxiety disorder, not otherwise specified, with depression. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should also describe how the Veteran's anxiety disorder, not otherwise specified, with depression affected his functioning for any period from November 1, 2009.  The examiner should describe the types of limitations he would experience as a result of his anxiety disorder, not otherwise specified, with depression that would prevent him from working in a job with the same requirements as his past work.  For example, would he be able to get along with peers and/or supervisors, does he possess sufficient concentration and cognitive skills to perform work that he is training and otherwise qualified for, would any sleep deficits from his anxiety disorder, not otherwise specified, with depression interfere with his ability to work, etc.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

5.  After completion of the above, review the relevant evidence of record and readjudicate the increased rating and TDIU matters.  If any benefits sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond before returning the case to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).


